Title: To James Madison from Thomas Storm and Others, 29 June 1816
From: Storm, Thomas
To: Madison, James


        
          NewYork June 29h. 1816.
        
        The death of John Smith Esqr. Marshall of New York has created a vacancy in the Office To which place we the undersignd recommend Jonathan E Robinson Esqr. of this City.
        Mr Robinson was bred a Lawyer has been an uniform and strenuous supporter of the Genl Government is a man of irreproachable Charracter and eminently qualified to fill the Station.
        
          Thomas Storm.David RobinsonR. Hubbard.Garret Storm
        
      